FIl._ED
NUV 29 2013

_C:e:.'<.. U::'» LJ'.Elnc. \`.'uur:
Drs:rrct of l.-¥oncana - Birh`ngs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS l)l`VISION

UNITED STATES OF Al\/IER[CA,

Plaintiff,
vs.

NICHOLE RENEE WALDHALM,

Defendant.

 

 

CR-lB-ZS-BLG-SPW-Z

ORDER GRANTING
UNOPPOSED MOTlON
FOR LEAVE TO FILE
MENTAL HEALTH
RECORDS UNDER SEAL

Upon the Defendant’s Unopposed Motion for Leave to File Mental

Health Records Under Seal (Doc. 73), and good cause appearing,

IT IS HEREBY ORDERED Defendant’s mental health records Shall

be filed under SEAL.

»f/g
DATED this jj day ofNovembel’, 2018.

A:»W/.¢w/jzu

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

